Citation Nr: 0711341	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
blindness.

2.  Entitlement to service connection for heat stroke.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for paranoid 
schizophrenia.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a spot on the lung.

7.  Entitlement to service connection for headaches, claimed 
to have been incurred in service.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, claimed to have been aggravated during service.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1974 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral blindness, 
heat stroke, PTSD, seizures, and paranoid schizophrenia, and 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
headaches.  This matter further comes before the Board from 
an April 2005 RO rating decision which, in pertinent part, 
denied service connection for a spot on the lung.  In July 
2006, the veteran canceled his August 2006 hearing which was 
scheduled before a Member of the Board at the Board's offices 
in Washington, D.C.


FINDINGS OF FACT


1.  There is no competent medical evidence showing that the 
veteran currently has bilateral blindness that is related to 
service.



2.  There is no competent medical evidence showing that the 
veteran currently has heat stroke or residuals of heat stroke 
that may be related to service.

3.  The competent medical evidence of record does not show a 
link between the veteran's seizures and service.  

4.  There is no competent medical evidence showing that the 
veteran currently has paranoid schizophrenia that may be 
related to service.

5.  There is no competent medical evidence showing that the 
veteran currently has PTSD that may be related to service.

6.  The objective evidence of record does not show a link 
between the veteran's calcified granuloma in the left mid 
lung field and service.  

7.  The objective evidence of record does not show a link 
between the veteran's headaches and service.

8.  By a February 1976 rating decision, the RO denied service 
connection for headaches.  The veteran filed a notice of 
disagreement and a statement of the case was issued, but the 
veteran did not perfect the appeal by filing a substantive 
appeal.

9.  In December 2003, the veteran submitted a claim to reopen 
the claim for service connection for headaches, claimed to 
have been aggravated by service.  

10.  The evidence received subsequent to the previous, final 
February 1976 RO rating decision is new, but does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for headaches, claimed to have been 
aggravated by service, and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Bilateral blindness was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Heat stroke was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Seizures were not incurred in or aggravated by active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  Paranoid schizophrenia was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

6.  A spot on the lung was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

7.  Headaches were not incurred in active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  The February 1976 rating decision, which denied service 
connection for headaches, is final.  38 U.S.C.A. § 4005(c) 
(West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

9.  Evidence received since the February 1976 rating decision 
is not new and material, and the veteran's claim for service 
connection for headaches, claimed to have been aggravated 
during service, may not be reopened.  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
notice letters in November 2003, January 2004, October 2004, 
February 2005, and October 2005, in which he was informed of 
VA's duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  Thus, 
the Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided.  In addition, it 
appears that all pertinent obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Also, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claim.  The Board therefore 
concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, the Board notes that the RO's correspondence to the 
veteran, including the January 2004 letter to the veteran, 
have been in substantial compliance with the recent decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), which addressed 
the appropriate VCAA notice to be provided in a request to 
reopen a previously denied claim.  In addition to the 
foregoing, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since he was notified 
of the Dingess precedent in a June 2006 letter.

II.  Factual Background

Private treatment records show that beginning in August 1968 
the veteran complained of headaches. 

Service medical records (SMRs) show no complaint or finding 
of blindness, heat stroke, seizures, schizophrenia, PTSD, or 
a spot on the lungs.  The SMRs do show that in September 1974 
the veteran complained of intermittent severe headaches for 
the past three months, and intermittent vertigo for the past 
two weeks.  He reported that he had migraine headaches before 
he came into service, but the examiner indicated there was 
"no notation of this the physical examination".  The next 
day he was seen by the mental hygiene consultation service, 
and he complained of headaches and reported a history of 
hypertension and migraine headaches.  He was cleared to 
return to duty.  A day later he complained of being dizzy and 
having a migraine headaches.  His neurological examination 
was within normal limits, and no pathology was seen.  The 
plan was to "await records".  With regard to a separation 
examination, the record reflects that in December the RO made 
an initial inquiry to the NPRC for all service medical 
records for the veteran.  In January 1976, the NPRC, 
responding to the RO's additional inquiry specifically asking 
for the veteran's separation examination, indicated there 
were "none found".

VA treatment records show that in September 1975 the veteran 
reported he had suffered with cephalgia his whole life, which 
became worse when he entered service.  He reported that he 
was discharged form service with an honorable discharge due 
to mental conditions.  The diagnosis was cephalgia, probable 
tension versus psychosomatic.  In October 1975 the diagnosis 
was cephalgia with probable psychosomatic manifestations.  He 
reported that Valium had not stopped his headaches, but that 
it eased his headaches for awhile and made him feel high.  
The social worker believed that the veteran desired benefits 
rather than treatment, and indicated that no further 
treatment would be beneficial.  He was discharged.  

A VA treatment record shows that in November 1975 the veteran 
was referred for a social service consultation.  He reported 
having headaches "all of his life", and that they were 
becoming more intense.  The provisional diagnosis was 
cephalgia with psychosomatic manifestations.  On examination 
the veteran reported that his severe headaches began in 1967 
and had been more intense recently.  He reported that the 
headaches were frequent and lasted from one day to one week, 
and they caused his whole head to throb and become worse when 
he bent over or looked into the sunlight.  The assessment was 
that if all necessary medical tests indicated no organic 
pathology, the headaches were probably anxiety based and 
magnified by his current living arrangement and need to work 
and earn money.  The examiner felt that possibly an anti-
anxiety agent and reducing the tension would be the best step 
to take, followed by regular psychotherapy.  

By February 1976 rating decision, the RO denied service 
connection for headaches, essentially finding that the 
veteran's headaches pre-existed service and that there was no 
evidence to establish any aggravation beyond the normal 
progression of a preexisting condition.  

On VA examination in April 1976 the veteran complained of 
frequent headaches.  He reported he had headaches once before 
he went into service, and that he began to have headaches, 
about every other day after he went into service, which would 
last for two or three days.  He reported that since his 
discharge from service he continued to have headaches, two to 
three days per week.  The diagnosis was headaches, unknown 
etiology, history of. 

In May 1976, the RO issued a statement of the case related to 
the denial of entitlement to service connection for 
headaches.

Ina private psychiatric evaluation report, dated in August 
2000, the veteran reported that he was discharged from the 
Army after three months due to his mental problems.  The 
diagnoses included schizoaffective disorder, depressive type, 
manifested by symptoms meeting criteria for schizophrenia and 
major depressive disorder.  

In a May 2002 private psychiatric evaluation, it was noted 
that the veteran was a poor historian.  He reported a very 
long history of depression that included multiple suicide 
attempts.  He claimed that in 1992 he was diagnosed with 
schizophrenia.  He reported that he enlisted to go to 
Vietnam, and that he "actually went to the front and during 
his stay there he was in a battle in which his best friend 
was blown up by the enemy".  He reported that after that he 
had to be discharged for medical and mental reasons.  It was 
noted that the veteran described symptoms suggestive of PTSD, 
because it took him 15 years to get over all the problems he 
experienced after that horrible experience.  He claimed that 
the medical reasons why he was discharged from the military 
were the headaches he was experiencing at the time.  He 
reported that when he was growing up he had multiple minor 
head injuries and when he was seven he was "blown up by a 
stove" requiring a three weeks hospitalization.  The 
pertinent diagnostic impressions include major depressive 
disorder, recurrent.

A December 2002 private treatment record shows that the 
veteran was treated after being in a car accident.  He 
reported having a headache, and reported a history of PTSS 
and depression.  

Received from the veteran in November 2003 was an Application 
for Compensation and/or Pension (VA Form 21-526).  In this 
application, the veteran claimed he was "kicked out [of 
service] because of a major stroke and was discharge on an 
honorable discharge under medical and mental reasons".  He 
reported in a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
that he was hospitalized at an Army Base Hospital at Fort 
Polk in September 1974 for having a "massive heat stroke" 
and he indicated that he "never recovered from it in full".  

Received from the veteran in December 2003 was a completed 
PTSD Questionnaire.  He claimed that his PTSD stressor took 
place on September 13, 1974 at Fort Polk.  He described an 
incident where his battalion was on a 50-mile march, fully 
geared up, on a very hot day, and he claimed "everything 
just went black".  He claimed he woke up in a military 
hospital with a head and neck ache, and feeling numb, and the 
doctors told him he had heat stroke.  He claimed his heat 
stroke was worse than they thought, and he stayed in the 
hospital for two weeks.  He claimed that during that time he 
was brought a lot of papers to sign, but he reportedly did 
not know that he was being discharged because he was so ill 
at the time.

In a December 2003 statement, the veteran reported that since 
October 1974 he had been to five mental institutions and six 
different psychiatrists for an evaluation of his brain and 
was also reportedly told that he had PTSD and paranoid 
schizophrenia.  He claimed that his "stroke" had been so 
hard on him that he could not even hold a job due to the fact 
that when he passed out something happened to the flow of 
oxygen in his brain which caused him to have "cluster 
headaches" and to pass out from "seizures".  

In a July 2004 statement, the veteran reported that he had a 
"stroke" thirty years prior while in service.  He also 
claimed that he suffered severe cluster headaches, and that 
he was going blind from the headaches.

Received from the veteran in December 2004 was his notice of 
disagreement in which he reported that less than one year 
after he got out of service he started having chest pains.  
He claimed an X-ray showed a spot on his lungs the size of a 
quarter from the "toxic gas that the Army used in basic 
training" and that he was also "exposed to those dirty shot 
guns when [he] first came into basic training".  He also 
reported that his blindness and massive headaches came from 
"the gas chamber in basic training".  He claimed that his 
seizures resulted from an incident in service where he was on 
a 50-mile march on a very hot day and he got overheated and 
passed out.  

Treatment records were received from St. Joseph's Hospital, 
dated from 1991 through 2002, which showed treatment on 
several occasion for headaches.  In April 1993 the veteran 
was treated for a seizure.  Dilantin was subsequently 
prescribed.  In April 1995 the veteran reported that he had a 
history of diabetic seizures.  Chest x-rays were taken in 
February 1991 and in January and April 1995 and showed a 
calcified granuloma in the left mid lung field. 

Received from the Social Security Administration was a 
Disability Determination and Transmittal dated in October 
1997, which showed that the veteran's disability began in 
June 1992.  The primary diagnosis was schizoaffective 
disorder, and the secondary diagnosis was migraine headaches, 
by history.  


III.  Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

1.  Service Connection for Bilateral Blindness, Heat Stroke,
Paranoid Schizophrenia, and PTSD

The veteran has contended that he has bilateral blindness, 
heat stroke (or residuals thereof), paranoid schizophrenia, 
and PTSD that are related to service.  He has, however, 
submitted no competent medical evidence showing any current 
diagnosis of bilateral blindness, heat stroke (or residuals 
thereof), paranoid schizophrenia, or PTSD.  Likewise, VA and 
private treatment records show no current diagnosis of 
bilateral blindness, heat stroke (or residuals thereof), 
paranoid schizophrenia, or PTSD. 

The threshold requirement for service connection is competent 
medical evidence of the current existence of the claimed 
disorder(s).  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent 
medical evidence of record shows no evidence of bilateral 
blindness, heat stroke (or residuals therefrom), paranoid 
schizophrenia, or PTSD; thus, there is no basis for service 
connection for the claimed conditions.  As the preponderance 
of the evidence is against the claims for service connection 
for bilateral blindness, heat stroke (or residuals thereof), 
paranoid schizophrenia, and PTSD, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Service Connection for Seizures, a Spot on the Lung, and 
Headaches,
Claimed to have been Incurred in Service

The veteran contends that his seizures resulted from when he 
reportedly had heat stroke in service and something happened 
to the flow of oxygen to his brain.  He also reported having 
a spot on his lung the size of a quarter from toxic gas that 
the Army used in basic training.  He also has contended that 
his headaches had an onset during service, and that he has 
continued to have headaches since service.

The SMRs show no complaint or finding of seizures or a spot 
on the lung.  The first report of seizures was in a private 
treatment record dated in April 1993, and the first 
indication of any spot on the lungs was an X-ray taken in 
February 1991 which showed a calcified granuloma in the left 
mid lung field.  

The competent evidence of record does show that the veteran 
has had seizures, a calcified granuloma has been noted on his 
left lung, and he has been treated for headaches on many 
occasions; thus he has a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  What is missing from the 
record is competent medical evidence showing that the 
veteran's seizures or that the veteran's spot on the left 
lung or that his headaches are related to a disease or injury 
he incurred during his active military service.  There is, 
however, no such competent evidence of record.  While there 
is evidence reflecting that the veteran complained of 
headaches during service, and that he continued to complain 
of headaches after service, there is also clear evidence 
showing that his headaches pre-existed service.  
Consideration has been given to the veteran's own assertions 
that he has seizures, a spot on the lung, and headaches that 
are related to service, however, the veteran is a layperson, 
and as such he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Based upon the lack of clinical evidence that the veteran had 
seizures, a spot on the lung in service, the lack of 
continuity of symptomatology after service, the remote onset 
of seizures and a spot on the lung years after service, and 
the lack of competent medical evidence of a nexus between any 
current seizures or spot on the left lung or headaches to any 
in-service disease or injury, the Board concludes that the 
veteran is not entitled to service connection for these 
claims. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for seizures, a spot on the lung, and 
headaches, must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

3.  New and Material Evidence to
Reopen the Claim for Service Connection for Headaches,
Claimed to have been Aggravated During Service

By rating decision dated in February 1976, the RO denied 
service connection for headaches.  The veteran was notified 
of that decision, he filed a timely notice of disagreement, 
and a statement of the case was issued, however, the veteran 
failed to file a substantive appeal.  Thus, the RO's February 
1976 rating decision is final as to the evidence of record at 
the time.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1975).

Received from the veteran in December 2003 was the veteran's 
application to reopen the claim for service connection for 
headaches. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was denied by the RO in February 1976, the 
evidence on file consisted of service medical records, 
private treatment records, a VA examination report, and the 
veteran's statements.  These records showed that the veteran 
was treated for headaches prior to service, that he 
complained of headaches during service, and that he reported 
having migraine headaches prior to service.  Post-service VA 
treatment records show that in September, October, and 
November 1975 the veteran was seen for complaints of 
headaches and cephalgia.  He reported he had cephalgia his 
whole life, and that it became worse when he entered service.  
A VA examination in 1976 diagnosed history of headaches, 
unknown etiology.  By February 1976 rating decision, the RO 
denied service connection for headaches, essentially based on 
a finding that the veteran's headaches pre-existed service 
and that there was no evidence to establish any aggravation 
beyond the normal progression of a pre-existing condition.  

Evidence submitted subsequent to the February 1976 RO rating 
decision includes the veteran's statements, private treatment 
records, and VA treatment records.  With regard to the 
evidence received subsequent to the February 1976 RO rating 
decision, the Board finds that although the VA and private 
medical records are new, they are not material, because they 
do not pertain to whether the veteran's headaches may be 
related to service, or, more specifically, whether the 
veteran's headaches increased in severity during service, 
beyond the normal progression.  See 38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303(c), 3.306 (a), (b). 

While it is clear that the veteran currently has headaches, 
there has been no competent medical evidence of record 
linking any such headaches to service, or showing that his 
headaches were aggravated during service.  Rather, the 
medical evidence of record primarily pertains to current 
treatment the veteran received related to his headaches and 
other medical problems.  None of the newly submitted evidence 
shows that the veteran's headaches are causally related to 
service.  Thus, these additional records do not provide an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Records showing treatment years after service which 
do not link the post-service disorder to service in any way 
are not considered new and material evidence.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).  

The Board therefore concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for headaches, and that claim must be 
denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

Service connection for bilateral blindness is denied.

Service connection for heat stroke is denied.

Service connection for seizures is denied.

Service connection for paranoid schizophrenia is denied.

Service connection for PTSD is denied.

Service connection for a spot on the lung is denied.

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for 
headaches, the veteran's appeal is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


